847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CABOT CORPORATION, Plaintiff/Appellant,v.PHILLIPS PETROLEUM COMPANY and Phillips Chemical Company,Defendants/Cross- Appellants.
Nos. 87-1592, 87-1603.
United States Court of Appeals, Federal Circuit.
April 28, 1988.

Before MARKEY, Chief Judge, ARCHER and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The judgment of the United States District Court for the Northern District of Texas, No. CA-2-85-0053 (July 22, 1987), is affirmed because Cabot Corp. has not proved infringement of claim 4 of U.S. Patent No. Re. 28,974.

OPINION

2
We are satisfied that the district court correctly concluded that the "coherent stream" is the pertinent limitation of the claimed invention for purposes of determining infringement and that the court's interpretation of that term in claim 4 as precluding the use of spray nozzles which atomize the feedstock is correct.  That is the essence of this case and we see no error in the finding that Phillips Improved Efficiency Reactors do not use the coherent stream process as contemplated by claim 4.  Therefore it is not infringed either literally or under the doctrine of equivalents.  Cabot's remaining arguments, even if accepted, would not affect our disposition.